      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      Kent Roberts, OSB #801010
      Email: ckroberts@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Michael G. Chalos, PHV Pending
      Email: michael.chalos@chaloslaw.com
      CHALOS & CO, P.C.

               Attorneys for Plaintiff,
               Dry Bulk Singapore Pte. Ltd.



                                  IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION


      DRY BULK SINGAPORE PTE. LTD.,
                                                       No. 3:19-CV-01671-BR
                           Plaintiff,
                                                       Admiralty
              vs.

      AMIS INTEGRITY S.A. in personam and              PLAINTIFF DRY BULK SINGAPORE
      M/V AMIS INTEGRITY (IMO 9732412)                 PTE. LTD.’S OPPOSITION TO MOTION
      her engines, freights, apparel, appurtenances,   TO VACATE
      tackle, etc., in rem.,

                           Defendants.


              COMES NOW, Plaintiff Dry Bulk Singapore PTE. LTD. (hereinafter “Dry Bulk” or

     “Plaintiff”), by its undersigned counsel, and submits this Memorandum of Law, declaration of

     David Boyajian, Esq. (“Boyajian Decl.”), declaration of Solicitor Dominic Ward (“Ward
                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                  Attorneys at Law
                                                                                  1211 SW 5th Ave., Suite 1900
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503.222.9981
                                                                                       Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.1
     Declaration”), and declaration of Stavros Tsolakis (“Tsolakis Decl.”) in opposition to Defendant

     Amis Integrity, S.A.’s (“Amis” or “Defendant”) Motion to Vacate. For the reasons more fully set

     forth below, the factual allegations contained in Plaintiff’s Verified Complaint, the supplemental

     evidence presented herein, and what may be added at oral argument, it is respectfully submitted

     that Defendant’s motion should be denied in its entirety.

                                            FACTUAL BACKGROUND

              The purpose of the arrest is two-fold: 1) to obtain in rem jurisdiction against the M/V AMIS

     INTEGRITY (hereinafter “the Vessel”) in order to exercise a maritime lien against the Vessel, and

     2) to obtain security for Plaintiff’s claims. 1 The Vessel is owned by Defendant Amis and had been

     chartered to 24Vision Chartering Solutions DMCC (hereinafter “24Vision”) since approximately

     June 27, 2017. Tsolakis Decl. at ¶ 3. Defendant has purposefully sought to quick pitch its self-

     serving arguments to the Court in the hope of avoiding the appropriate scrutiny and examination

     of the facts underlying the Defendant’s improper withdrawal of the Vessel from Plaintiff’s service.

              Plaintiff had time-chartered the M/V AMIS INTEGRITY from 24Vision pursuant to a

     fixture recap entered into on January 10, 2019, which was subsequently amended two (2) weeks

     later, and provided that Dry Bulk would have use and enjoyment of the Vessel through a minimum

     of October 9, 2019 and a maximum period of January 29, 2020. See, e.g., DE 1, ¶¶ 8-10; see also

     Tsolakis Decl. at ¶¶ 4-8. At or about 1734 hours GMT on July 11, 2019, 24Vision wrongfully and

     without just cause withdrew the Vessel from Plaintiff’s service, despite pre-payment of hire

     through July 23, 2019 totaling $218,551.25, which had been timely and duly received in



     1
      A longstanding tradition in this Circuit and admiralty law throughout the United States given the peripatetic nature
     of shipping. Polar Shipping, Ltd. v. Oriental Shipping Corp., 680 F.2d 627, 637 (9th Cir. 1982); see also Nikko
     Shipping Co. v. M/V Sea Wind, 941 F. Supp. 587 (D. Md. Oct. 22, 1996).

                                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -    PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                                    Attorneys at Law
                                                                                                    1211 SW 5th Ave., Suite 1900
                                                                                                        Portland, OR 97204
                                                                                                      Telephone: 503.222.9981
                                                                                                         Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
     accordance with the terms and conditions of the charter party agreement. See, DE 1, ¶¶ 12-16; see

     also Tsolakis Decl. at ¶¶ 9-12. At the time of the improper withdrawal, Plaintiff had subchartered

     the Vessel to Trithorn Bulk (a Thornico company) for use of the vessel for a thirty-three day time

     charter between South America and a port in the Mediterranean at the daily hire rate of $ 26,500.

     DE 1, ¶ 20.

              Just prior to the improper withdrawal of the Vessel, Plaintiff’s representative Stavros

     Tsolakis received a Skype call from Swiss broker Gian Luca Garufi at Lightship Geneva (who was

     responsible for negotiating the subcharter between Plaintiff and Trithorn Bulk), that Defendant

     Amis (through its manager or agent Wisdom Marine), was marketing the Vessel on July 11, 2019

     for its own account. See Tsolakis Decl., at ¶ 18. Plaintiff immediately called and inquired with

     Thomas Rolin of Barry Rogliano Sales, the longtime chartering broker for Amis and Wisdom

     Marine to understand why the Vessel had been withdrawn by 24Vision and whether Amis had

     withdrawn the Vessel from 24Vision on July 11, 2019. Id., at ¶ 19. Mr. Rolin told Mr. Tsolakis

     that he would check with Wisdom Marine and revert. At 0535 hours Greek time on July 12th (0235

     hours GMT) Mr. Rolin, in a series of WhatsApp messages exchanged with Mr. Tsolakis,

     represented that Amis/Wisdom Marine did not wish to speak about the withdrawal of the Vessel,

     but represented that the Vessel had been fixed elsewhere by Owners. Id., at ¶ 20. It was clear at

     this point that Defendant had improperly, and in violation of applicable English Law governing

     the charter party agreements in this case, withdrawn the Vessel prior to the expiration of the grace

     period which did not expire until 2400 hours July 11, 2019, and purported to re-fix the Vessel to a

     third-party while the Vessel was still legally within the employ of 24Vision and Plaintiff. Id., at




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -    PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                       Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
     ¶¶ 21-26. 2

              The improper withdrawal of the Vessel has caused Plaintiff to suffer considerable damages

     and losses, all of which attach to the Vessel as a maritime lien and are recoverable. “Without the

     security obtainable through such a lien, the rights of a time charterer would often be very hollow,

     especially if the vessel owner is a foreign, single-vessel corporation. The existence of such

     maritime liens is commercially useful, for it provides a modicum of stability to, or assurance

     against, the transience of maritime affairs.” E.A.S.T., Inc. of Stamford v. M/V Alaia, 673 F. Supp.

     796, 804, 1987 U.S. Dist. LEXIS 10771, *23, 1988 AMC 1396 (5th Cir. 1987) (citing Titan

     Navigation, Inc. v. Timsco, Inc., 808 F.2d 400, 404 (5th Cir. 1987)). Plaintiff respectfully submits

     that for the reasons more fully set forth below, it has satisfied its minimal burden to show that it

     has a maritime lien against the Vessel that can be executed by an in rem arrest of the Vessel and

     that Defendants’ motion to vacate must be denied in its entirety.

                               PROCEDURAL AND FACTUAL BACKGROUND

              Plaintiff commenced the instant action on October 17, 2019 against Defendant in personam

     and the M/V AMIS INTEGRITY in rem, asserting causes of action sounding in maritime tort and

     seeking an order authorizing the warrant of arrest of the M/V AMIS INTEGRITY in accordance

     with Supplemental Admiralty Rule C. See Verified Complaint, DE 1. Plaintiff has sufficiently




     2
      Critical for this Court’s consideration and analysis of the present motion is the review of the Defendant’s declaration
     of Huan Rong Jang (DE 19) and particularly the alleged notice of withdrawal of the Vessel dated July 12, 2019 (DE
     19-3), when the Vessel had already been marketed the day before and had been confirmed to be fixed directly by
     Owners to a third party by its long time broker (BRS) three (3) hours before the service of the purported notice of
     withdrawal. See Tsolakis Decl. at ¶¶ 22-23. Plaintiff has served Interrogatories and Requests for Production on
     Defendant before filing this Opposition Brief to address, inter alia, the timing of the alleged withdrawal of the Vessel.
     As set forth in the Tsolakis Declaration, the ostensible reason for the improper early withdrawal of the Vessel was for
     Owners AMIS to obtain a more financially lucrative charter for themselves. Upon information and belief, the
     additional charter hire earned under the new charter agreement was worth approximately $800,000 to Amis.

                                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4 -     PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                                       Attorneys at Law
                                                                                                        1211 SW 5th Ave., Suite 1900
                                                                                                            Portland, OR 97204
                                                                                                          Telephone: 503.222.9981
                                                                                                             Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
     plead a prima facie admiralty claim against Defendants and has sought security for its claims in

     an amount of no less than $ 5,651,407.00. Id., at ¶ 34. In its Verified Complaint, Dry Bulk

     presented detailed factual allegations explaining that Defendant is liable to Plaintiff for, inter alia,

     tortious interference with a maritime contract, unjust enrichment, and conversion, and Plaintiff’s

     tort claims attach to the vessel as a maritime lien. Id. at ¶¶ 17-26. Plaintiff has also detailed the

     losses sustained ($3,760,938) as a result of the wrongful withdrawal of the Vessel by Amis. Id. at

     ¶¶20-21, 25-26, and 34; see also Tsolakis Decl. at ¶¶ 28-30.

                District Judge Simon reviewed the Verified Complaint (DE 1) and the Motion for issuance

     of Order Authorizing Warrant of Arrest (DE 4), and found that the conditions authorizing a Rule

     C arrest of the Vessel had been met. The Order and Warrant were issued on October 17, 2019 (DE

     11 and 15). On or about that same day, the Vessel was seized at Vancouver, Washington.

     Defendant Amis filed its Emergency Motion to Vacate on Friday October 18, 2019. Following a

     brief telephone conference before Judge Simon, a briefing schedule was set and the parties were

     directed to appear for an Evidentiary Hearing on Wednesday, October 23, 2019 at 1:30 PM before

     this Honorable Court. DE 23.

           I.      DEFENDANT FAILED TO COMPLY WITH LOCAL RULE 7-1

                Defendant Amis, failed, neglected, and/or refused to meaningfully confer with Plaintiff as

     required by LR 7-1 before filing its dispositive motion to vacate the arrest of the M/V AMIS

     INTEGRITY. As Plaintiff has alleged in rem claims directly against the Vessel, a defendant in

     this action, which give rise to a maritime lien against the Vessel, the issuance of an order by the

     Court which potentially vacates the warrant of arrest and permits the Vessel to depart the

     jurisdiction is dispositive in nature. See, e.g. Polar Shipping, Ltd. v. Oriental Shipping Corp., 680

     F.2d 627, 637 (9th Cir. 1982). The Ninth Circuit Court of Appeals has stated:
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 5 -        PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                      Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
                                                                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
              A ship may be here today and gone tomorrow, not to return for an indefinite period,
              perhaps never. Assets of its owner, including debts for freights, as in this case,
              within the jurisdiction today, may be transferred elsewhere or paid off tomorrow.
              It is for these reasons that maritime actions in rem, libeling a ship or other assets of
              a defendant, Supplemental Rule C, or attachment in actions in personam,
              Supplemental Rule B, were developed. These reasons are as valid today as they
              ever were.

     Id. (emphasis added).

              LR 7-1 requires that “the parties must discuss each claim, defense, or issue that is the

     subject of the proposed motion.” See LR 7-1. 3 Local Admiralty Rule 1000-1 (c) confirms that

     “The Local Rules of the United States District Court for the District of Oregon apply to all civil

     cases, including admiralty and maritime proceedings, but if a local rule is inconsistent with an

     admiralty rule, the admiralty rule will control.” Id. There are no inconsistent motion practice rules

     in the Local Admiralty Rules and Defendant Amis was obligated to meaningfully confer with

     counsel for Plaintiff prior to filing the motion to vacate. The failure to do so in and of itself is

     grounds to deny the relief sought by Defendant in its entirety. See, e.g., LR 7-1 (3); see also

     Paatalo v. JPMorgan Chase Bank, No. 6:15-cv-01420-AA, 2016 U.S. Dist. LEXIS 121195, 2016

     WL 4708539, at *3-4 (D. Or. September 7, 2016) (finding that a three-sentence email was

     insufficient to meet the conferral standard and admonishing the plaintiff's counsel to comply with

     the standard in the future).

              Here, opposing counsel never advised that Amis was planning to file an Emergency Motion

     to Vacate the arrest, much less conferred about any of the defenses and factual/legal grounds which




     3
       In the applicable practice tips, the Court further directs that “If a motion is to be passed on the inadequacy of the
     evidence, the parties should discuss the inadequacy of the evidence in detail.” LR 7-1, Practice Tip 3. Here, counsel
     for Amis not only failed to discuss any of the grounds to support its motion to vacate, counsel also failed to raise and
     confer about any of the alleged deficiencies in Plaintiff’s evidentiary proof supporting its claims.

                                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 6 -     PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                                      Attorneys at Law
                                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                                           Portland, OR 97204
                                                                                                         Telephone: 503.222.9981
                                                                                                            Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
     would be pursued in support of the motion. See Boyajian Decl., at ¶¶ 5-7. Rather, the discussion

     was limited to the standard exchange of contact details for counsel of record and a brief discussion

     about the type and quantum of substitute security which would be acceptable to Plaintiff to obtain

     the release of the M/V AMIS INTEGRITY. Id., at ¶¶ 2-4. By its nature, a Rule E(4)(f) Motion to

     Vacate shifts the burden of sustaining the arrest of a Vessel to the Plaintiff, wherein Plaintiff must

     present reasonable grounds to sustain the arrest. Defendant failed to meaningfully confer with

     Plaintiff about the factual, legal, and evidentiary challenges which Defendant planned to raise and

     the potential to resolve or clarify one or more of those challenges prior to filing the motion to

     vacate. Moreover, as set forth in the Tsolakis Declaration, there are critical questions of fact and

     in particular the timing of the purported notice of withdrawal and improper removal of the Vessel

     from Plaintiff’s employ which go to the heart of Plaintiff’s maritime lien claim. See Tsolakis Decl.

     at ¶¶ 15-25. As such, the Court may and should deny the motion for failure to comply with the

     Court’s Local Rules.

           II.      PLAINTIFF NEED ONLY DEMONSTRATE PROBABLE                                                     CAUSE/
                    REASONABLE GROUNDS TO SUSTAIN THE ARREST

                 An in rem action may be brought under Rule C of the Supplemental Admiralty Rules

     against a Defendant Vessel “to enforce any maritime lien.” Fed. R. Civ. P., Supp. Admiralty R.

     C(1)(a). Rule C(3)(a)(I) provides the district court may issue a warrant for arrest of the vessel or

     other property that is the subject of the action upon the filing of a verified complaint. Here, the

     M/V AMIS INTEGRITY was arrested on or about October 17, 2019 pursuant to Plaintiff’s

     Verified Complaint (DE 1) and the Order authorizing Warrant of Arrest (DE 11, 15). 4



     4
       Defendant also cites to various Rule B attachment cases and asserts that plaintiff must establish the Rule B factors
     in order to sustain the present arrest. The present case is not subject to Rule B and therefore Equatorial Marine v.

                                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
Page 7 -         PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                                Attorneys at Law
                                                                                                     1211 SW 5th Ave., Suite 1900
                                                                                                         Portland, OR 97204
                                                                                                       Telephone: 503.222.9981
                                                                                                          Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
              The plaintiff need not prove its case at the Rule E(4)(f) hearing. The purpose of the hearing

     is not “to resolve definitively the dispute between the parties, but only to make a preliminary

     determination whether there were reasonable grounds for issuing the arrest warrant.” Lion de Mer

     v. M/V Loretta V, 1998 U.S. Dist. LEXIS 10182, at *5 (D. Md. Apr. 3, 1998). Plaintiff Dry Bulk

     only needs to show “probable cause” for the issuance of the warrant (i.e., that the plaintiff is

     “reasonably likely to prevail” on the merits of the contested issue). See, e.g. Monjasa A/S v. M/V

     Peristil, 2013 U.S. Dist. LEXIS 82583, *11, 2013 AMC 2832, 2013 WL 2932680 (D. Or. June 12,

     2013); OS Shipping Co. Ltd. v. Global Mar. Trust(s) Private Ltd., 2011 U.S. Dist. LEXIS 49054,

     2011 WL 1750449, at *5 (D. Or. May 6, 2011). As this Court has held, the “‘reasonable

     grounds/probable cause’ requirement ‘translates roughly to requiring that plaintiff show

     entitlement to a maritime lien.’” Monjasa A/S, at *11 (quoting Newport News Shipbuilding and

     Dry Dock Co. v. S.S. Independence, 872 F. Supp. 262, 265 (E.D. Va. 1994)); see also Sea Prestigio,

     LLC v. M/Y Triton, 2010 U.S. Dist. LEXIS 135377, *5, 2010 WL 5376255 (S.D. Cal. Dec. 22,

     2010).

              The Rule E(4)(f) hearing has a low threshold of proof as “[t]he plaintiff’s burden is not

     onerous.” S & S Diesel Marine Servs. v. M/V F-Troop, 2011 U.S. Dist. LEXIS 53808, *9 (S.D.

     Fla. 2011). The Court at this stage must not engage in “a mini-trial” and must be careful not to

     impose a “higher burden on [Plaintiff] than is authorized[.]” Am. Overseas Marine Co. LLC v. M/V

     Seattle, 2016 U.S. Dist. LEXIS 185629, *9-10 (M.D. Fla. 2016) (quoting PDS Gaming Corp. v.

     M/V Ocean Jewell of St. Petersburg, 2007 U.S. App. LEXIS 24407, *1 (11th Cir. 2007).




     MISC Berhad, 591 F.3d 1208, 1210 (9th Cir. 2010) and Vitol S.A. v. Primerose Shipping Co. Ltd., 708 F.3d 527 (4th
     Cir. 2013) are inapposite and inapplicable.

                                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
Page 8 -      PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                               Attorneys at Law
                                                                                                 1211 SW 5th Ave., Suite 1900
                                                                                                     Portland, OR 97204
                                                                                                   Telephone: 503.222.9981
                                                                                                      Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
                  Plaintiff’s good faith allegations against Defendants in its Verified Complaint satisfy the

     particularity pleading requirement of Rule E(2)(a) and are sufficient to demonstrate reasonable

     grounds/probable cause to sustain the arrest. See DE 1 ¶¶ 1-26. Rule E(2)(a) requires that a

     complaint “state the circumstances from which the claim arises with such particularity that the

     defendant or claimant will be able, without moving for a more definite statement, to commence an

     investigation of the facts and to frame a responsive pleading.” Fed. R. Civ. P. Supp. R. E(2)(a).

     Plaintiff’s Verified Complaint has met the heightened pleading requirements of Rule E(2)(a) in

     this matter and Defendant’s motion should be denied in its entirety. 5

                                                       ARGUMENT

           III.      PLAINTIFF HAS PLEAD A VALID MARITIME LIEN AGAINST THE
                     VESSEL.

                  Plaintiff’s Verified Complaint sets forth reasonable grounds in support of its maritime lien

     claim and properly establishes Plaintiff’s right to seize the Vessel pursuant to Rule C to enforce

     the lien. Defendant’s reliance on Cardinal Shipping Corp. v. M/S SEISHO MARU, is misplaced

     and as such, the motion to vacate should be denied in its entirety. See DE 18, citing Cardinal

     Shipping Corp. v. M/S SEISHO MARU, 744 F.2d 461 (5th Cir. 1984).

                  1. Plaintiff’s Maritime Lien is Valid and the Purported Withdrawal by AMIS was
                     Wrongful.




     5
       Even though Plaintiff has met the pleading standard, there is no requirement that all allegations in support of the
     arrest must be made at the time the Order is issued. When conducting a review to determine whether reasonable
     grounds exist to sustain the arrest, “Supplemental Rule E does not restrict review to the adequacy of the allegations
     in the complaint.” Linea Naviera De Cabotaje, C.A. v. Mar Caribe De Navegacion, C.A., 169 F. Supp. 2d 1341, 1358
     (M.D. Fla. 2001) (emphasis added). This Court also may consider any allegations or evidence offered in the parties’
     papers or at the post-attachment hearing. Id. at 1357-58. “[I]t comports with due process to permit the initial seizure
     on sworn ex parte documents, followed by the early opportunity to put the creditor to his proof.” Mitchell v. W.T.
     Grant Co., 416 U.S. 600, 609 (1974).


                                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
Page 9 -      PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                                    Attorneys at Law
                                                                                                      1211 SW 5th Ave., Suite 1900
                                                                                                          Portland, OR 97204
                                                                                                        Telephone: 503.222.9981
                                                                                                           Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
              Plaintiff’s motion relies almost exclusively on the holding from Cardinal Shipping, supra.

     However, a brief review of the facts from that case demonstrate a fundamental and compelling

     difference in the position of the sub-charterer in that case, Cardinal Shipping, and Plaintiff Dry

     Bulk here. Specifically, Cardinal Shipping had contracted for the use of the M/S SEISHO MARU

     pursuant to a Voyage Charter Party agreement for the transport of cargo of steel coils from

     Oxeloesund, Sweden to the ports of Detroit and Chicago, i.e. the vessel was chartered for a specific

     voyage. Id., at 463. As such, the contract was executory in nature, and the right to a maritime lien

     did not arise until the cargo in question was loaded onboard the vessel for the anticipated voyage.

     Id. In Cardinal Shipping, the cargo had commenced loading, before subsequently discharging the

     cargo back to the dock and withdrawing the vessel. Id. at 467-68.

              In contrast, the M/V AMIS INTEGRITY was time-chartered for a period of a minimum of

     nine (9) months and a maximum of twelve (12) months and had already been in the employ of

     Plaintiff for several months. See DE 1, ¶¶ 8-10. The Fifth Circuit Court of Appeals in E.A.S.T.,

     Inc. of Stamford, Connecticut v. M/V Alaia, confirmed that a charterer may exercise a lien directly

     against the ship which caused the loss and benefited by the wrongful conduct to make good on that

     loss. Id., 876 F.2d 1168 (5th Cir.1989). In Bank One La. v. Dean, the Fifth Circuit Court of

     Appeals further clarified that a charterer which had time-chartered the vessel accrued a lien at a

     distinct juncture from that of the voyage charterer discussed in Cardinal Shipping. Id., 293 F.3d

     830, 2002 U.S. App. LEXIS 10977, 2002 AMC 1617 (5th Cir. 2002). The Fifth Circuit Court of

     Appeals provided an in depth discussion and distinction between the types of liens which arise for

     a time charterer as set forth in M/V Alaia, from voyage charter cases such as Cardinal Shipping,

     holding:



                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 10 -   PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                       Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
              A time charterer does not pay freight to the vessel owner for the safe transport of a
              specific cargo to a specific destination, but pays instead for the use of the vessel for
              a specified period of time-the intended use of the vessel may not include the
              transportation of any cargo at all or may be to make a series of voyages, carrying
              different cargo to various destinations.

              For that reason, even though a contract for affreightment ceases to be executory
              only when the cargo is loaded, “the vessel begins performance of the [time charter]
              contract when it ‘is placed at the charterer's disposal’” and ceases to be executory
              at that point. Under the logic we expressed in Alaia, then, a maritime lien for
              breach of a time charter attaches when the owner places the vessel at the
              charterer’s disposal. In the present case, the vessel had already been delivered to
              BargeCarib and BargeCarib had made several voyages with it.

     Id., at 1171.

              Plaintiff had prepaid hire through July 23, 2019 and the wrongful and unlawful withdrawal

     of the Vessel by Amis/24Vision gives rise to a maritime lien on two (2) grounds: 1) the lien

     attaches against the Vessel for hire paid and not earned, and 2) the wrongful withdrawal led to

     various damages, losses, and expenses due to Plaintiff’s inability to perform the Trithorn Bulk

     charter party agreement, all of which give rise to a valid maritime lien. See, e.g., M/V Alaia, supra;

     see also The Capitaine Faure, 10 F.2d 950, 954, 961 (2d Cir. 1926); Tube Products of India v. S.S.

     Rio Grande, 334 F. Supp. 1039, 1041 (S.D.N.Y. 1971); W. Poor, American Law of Charter Parties

     and Ocean Bills of Lading § 10, at 33 (1968) [hereinafter cited as Poor on Charter Parties]; 2A

     Benedict on Admiralty, supra, § 35, at 4-19.).

              Defendant knew or should have known that the Vessel was on sub-time charter to Plaintiff

     and had been since January 10, 2019. See Tsolakis Decl., at ¶¶ 25-27; see also, Duferco S.A. v.

     Ocean Wide Shipping Corp., 210 F. Supp. 2d 256, 2000 U.S. Dist. LEXIS 20286, 2001 AMC 536

     (S.D.N.Y. April 7, 2000) (confirming that the vessel’s Master wears the dual hat of being the

     Owner’s agent for purposes of ensuring a sound vessel and receives instructions from the charterer

     for the commercial control of the vessel during a voyage). The unlawful and improper withdrawal
                                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
Page 11 -   PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                           Attorneys at Law
                                                                                           1211 SW 5th Ave., Suite 1900
                                                                                               Portland, OR 97204
                                                                                             Telephone: 503.222.9981
                                                                                                Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
     of the Vessel was an extreme remedy meant only to serve the self-interests of Owner to re-fix the

     Vessel for a new and more lucrative charter party. See Ward Decl., at Exhibit B ¶¶ 12-17. Owners

     could have provided Plaintiff with a notice of lien on subfreights and subhire so that hire payments

     due and owing under the Amis/24Vision charter party agreement could have been paid directly to

     Amis from Plaintiff Dry Bulk. See DE 19-1, Cl. 23; see also United States v. Freights, etc., of the

     Mount Shasta, 274 U.S. 466, 47 S. Ct. 666, 71 L. Ed. 1156 (1927). Instead, the Vessel was

     impermissibly and wrongfully withdrawn from Dry Bulk’s service despite the prepayment of hire

     through July 23, 2019 6 and, as such, Plaintiff has established probable cause and reasonable

     grounds to support its right to a maritime lien in this matter and the arrest of the Vessel.

              2. The Notice of No-Lien Clause in the Head Charter Party Agreement is Insufficient
                 to Defeat Plaintiff’s Lien against the Vessel.

              Amis relies upon Clause 23 of its charter party agreement with 24Vision as further support

     for the vacatur of the arrest of the Vessel on the grounds that the primary charter party contained

     a “prohibition of lien” clause. However, Cardinal requires that a sub-charterer, such as Plaintiff,

     must have actual knowledge of the prohibition of lien clause for it to become effective against the

     sub-charterer. Cardinal Shipping Corp., 744 F.2d at 470 (citing The Kate, 164 U.S. at 470, 17

     S.Ct. at 140; The Lucie Schulte, 343 F.2d at 901); see also, Marine Fuel Supply & Towing, Inc. v.

     M/V Ken Lucky, 869 F.2d 473 (9th Cir. 1988) (granting appellant’s a maritime lien against the

     vessel holding that prohibition of lien clause was not effective without proof that Marine Fuel had

     actual knowledge); Caribbean Maritime Finance Co. v. Marina Mercante Nicaraguense, S.A., 470




     6
      As evidenced by Clause 23 of the Charter Party, Plaintiff has a maritime lien on the Vessel for any pre-paid and
     unused hire. See DE 19-1, Cl. 23;

                                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 12 -   PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                                    Attorneys at Law
                                                                                                    1211 SW 5th Ave., Suite 1900
                                                                                                        Portland, OR 97204
                                                                                                      Telephone: 503.222.9981
                                                                                                         Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
     F.2d 277 (5th Cir. 1972) (holding that Caribbean Maritime had a valid maritime lien because the

     prohibition-of-lien clause did not operate to preclude imposition of a lien where advances were

     authorized under the charter party). Here, the terms of the charterer party between Amis and

     24Vision were never disclosed to Dry Bulk and there was never any notice provided by either

     Amis or 24Vision as to the notice of no lien provision contained in the head charter party

     agreement. 7

              Furthermore, even if there was prior notice of the prohibition of lien clause (which is

     denied), the provision relied upon by Amis only applies to third party service providers to the

     Vessel, it does not serve to protect an Owner such as Amis from a lien created by the actions of

     Amis itself, here the wrongful and improper withdrawal of the Vessel. See Tsolakis Decl., at ¶¶

     16-29; see also Ward Decl., Exhibit B at ¶¶ 10-18. As the Fifth Circuit Court of Appeals has

     explained, such a prohibition of liens clause does not undertake to deal with the power of the

     Owner to subject his own Vessel to maritime liens through his own actions and/or breach of charter

     party agreements.

              Here, Amis caused the wrongful withdrawal of the Vessel and failed to exercise diligence

     in attempting to amicably resolve the dispute as required by Clause 45 of the charter party

     agreements. Specifically, the purpose behind such a clause has to “do with the power of others —




     7
       Indeed, it is uncommon in the maritime industry for a sub-charterer to know or otherwise be told of the terms of the
     head charter between an Owner (Amis) and the time charterer (24Vision). This makes sense as the parties to the head
     charter do not want a sub-charterer to know the terms and conditions of the head charterer, especially, the daily hire
     rate. Consequently, the reasonable inquiry requirement in practice is theoretical, at best. As Cardinal pointed out, the
     best way for an Owner (Amis) to shield itself against prospective liens is to give notice to sub-charterers such as Dry
     Bulk. Cardinal Shipping, 744 F.2d at 469-70. This was not done in this case and Amis does not allege that such
     notice was given to Dry Bulk before this dispute arose.



                                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 13 -    PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                                      Attorneys at Law
                                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                                           Portland, OR 97204
                                                                                                         Telephone: 503.222.9981
                                                                                                            Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
     master, agent, charterer, etc. — to subject the vessel to liens for work done by third parties at the

     request of those presuming to speak for the ship.” Roberts v. Echternach, 302 F.2d 370, 372-73

     (5th Cir. 1962) (footnote omitted). In fact, as Judge Brown noted with regard to such a clause,

     “the circumstances in which the owner could restrict his own power [to subject the vessel to liens]

     are severely limited and one could safely say, never to permit the owner, as such, to obtain any

     advantage.” Id. at 372. The Fifth Circuit Court of Appeals (i.e. the Court wherein the Cardinal

     Shipping decision was issued), has routinely upheld the maxim that an Owner’s prohibition of lien

     clause cannot serve to waive a validly existing and exercised lien right by a Vessel’s lawful

     charterer, when the circumstances giving rise to the breach and lien claim, here the wrongful

     withdrawal of the Vessel, were caused by the vessel Owners. Id., see also Inland Credit Corp. v.

     M/T Bow Egret, 552 F.2d 1148, 1152 n.4 (5th Cir. 1977).

               Finally, as a matter of English Law, the clause under applicable English Law merely

     requires that 24Vision, as the counterpart charterer to Amis, is required to provide security for the

     Vessel’s release, the clause does not prohibit the Vessel’s arrest by Plaintiff when exercising a

     validly accrued lien. See Ward Decl., at Exhibit B ¶¶ 18 – 22. As such, Amis’ motion to vacate

     should be denied in its entirety.

         IV.      DEFENDANT’S CLAIM OF WRONGFUL ARREST IS WITHOUT MERIT
                  AND MUST BE DENIED

               It is telling that despite relying upon Cardinal Shipping throughout its motion to vacate,

     Defendant Amis wholly fails to identify for this Court that the Fifth Circuit Court of Appeals

     refused to grant costs and fees for an alleged “wrongful arrest” in that matter. See Cardinal

     Shipping Corp. v. M/S Seisho Maru, 744 F.2d 461, 474 (5th Cir. 1984). That is because decades

     of case law has held the Claimant must prove that the party seizing the vessel acted in bad faith

                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 14 -   PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                        Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
                                                                                            Portland, OR 97204
                                                                                          Telephone: 503.222.9981
                                                                                             Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
     with malice or with wanton disregard for the rights of his opponent. See also, Ocean Ship Supply,

     Ltd. M/V Leah, 729 F.2d 971, 974 (4th Cir. 1984) (holding that the seizure of the M/V Leah was

     not wrongful and damages granted by the lower court must be rejected as there was no proof of

     malice or bad faith); Frontera Fruit v. Dowling, 91 F.2d 293, 297 (5th Cir.1937); Noritake Co. v.

     M/V Hellenic Champion, 627 F.2d 724, 730-31 n. 5 (5th Cir.1980).

              Frontera Fruit Co. v. Dowling, 91 F.2d 293, 297 (5th Cir. 1937) stands for the proposition

     that the advice of competent counsel, honestly sought and acted upon in good faith is alone a

     complete defense an action for wrongful arrest and detention of a vessel. See also Marastro

     Compania Naviera, S.A. v. Canadian Maritime Carriers, Ltd., 959 F.2d 49, 53 (5th Cir. 1992). In

     Frontera, the Fifth Circuit stated that, as in a case for malicious prosecution, damages cannot be

     awarded except in the case of bad faith, malice, or gross negligence:

              The gravamen of the right to recover damages for wrongful seizure or detention of
              vessels is the bad faith, malice, or gross negligence of the offending party. . . . The
              reasons for the award of damages are analogous to those in cases of malicious
              prosecution. The defendant is required to respond in damages for causing to be done
              through the process of the court that which would have been wrongful for him to
              do himself, having no legal justification therefor and acting in bad faith, with
              malice, or through a wanton disregard of the legal rights of his adversary. The
              courts are institutions for the settlement of disputes both as to law and facts.
              Where citizens reasonably disagree concerning their rights, powers, and
              privileges, the doors should be kept open for an orderly determination of their
              differences.

     Frontera, supra (emphasis added) (internal citations omitted). The Fifth Circuit Court of Appeals

     went on to say that acting on advice of counsel is a complete bar to a claim for wrongful arrest. “It

     has been held by this court that the advice of competent counsel, honestly sought and acted upon

     in good faith is alone a complete defense to an action for malicious prosecution. . . .” Id.

     (emphasis added).

              The arrest of the Vessel was done in good faith, without malice. As more fully stated above,
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 15 -   PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                          Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
                                                                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
     Plaintiff has reasonable grounds (and probable cause) to assert a maritime lien against the Vessel

     pursuant to the facts and applicable law. Accordingly, this Court should deny Claimant’s request

     for attorneys’ fees and costs for the alleged “wrongful arrest” of the AMIS INTEGRITY.

         V.       SUBSTITUTE SECURITY SHOULD BE SET IN THE AMOUNT OF
                  $5,641,407.00 PURSUANT TO SUPPLEMENTAL RULE E(5)(a).

               Plaintiff’s request that Claimant post security is reasonable under the Supplemental Rules.

     Pursuant to Rule E(5)(a), “the court shall fix the principal sum of the bond or stipulation at an

     amount sufficient to cover the amount of the plaintiff's claim fairly stated with accrued interest and

     costs; but the principal sum shall in no event exceed (i) twice the amount of the plaintiff's claim.”

     Fed. R. Civ. P., Supp. Rule E(5)(a). Plaintiff requests that Claimant post substitute security at

     one-half (1.5) times Plaintiff’s claim. See DE 1, ¶¶ 33-34. Plaintiff’s request is less than the

     statutory sum which provides that security shall not exceed twice the amount of Plaintiff’s claim.

     Rule E(5)(a). Plaintiff has incurred damages of no less than $3,760,938.00 for the wrongful

     withdrawal of the Vessel from service. See DE 1, ¶¶ 1-26; see also Tsolakis Decl.¶¶ 26-30.

     Plaintiff requests that Claimant post security in the amount of $5,641,407.00, which is less than

     twice the amount of Plaintiff’s claim and is based on the provable damages Dry Bulk sustained

     and attach as a lien against the Vessel. Therefore, Plaintiff request for security is reasonable under

     Rule E(5)(a).

         VI.      DISCOVERY IS NECESSARY AND WARRANTED IN THIS MATTER

               Plaintiff’s Verified Complaint contains sufficient factual allegations, with supporting

     exhibits, to satisfy its reasonable grounds burden to sustain the arrest – namely, that Plaintiff has

     a valid and enforceable maritime lien against the M/V AMIS INTEGRITY. Notwithstanding,

     critical questions of fact with respect to the timing of when Amis wrongfully withdrew the Vessel

                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 16 -     PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                       Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
                                                                                           Telephone: 503.222.9981
                                                                                              Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
     from Plaintiff’s service despite hire being prepaid through July 23, 2019 have been raised by

     Defendant’s self-serving declarations submitted in this matter. In response, Plaintiff has served

     narrowly tailored interrogatories and requests for production to probe the representations made in

     the Defendant’s declarations. The purpose of the requested discovery is to establish further

     evidence which will support Plaintiff’s evidence submitted through the Tsolakis declaration that

     Amis wrongfully and unlawfully withdrew the Vessel on July 11, 2019 in violation of the charter

     party agreements and in contravention of applicable English law.

              Accordingly, Plaintiff respectfully requests that it be given an opportunity to conduct and

     complete this limited discovery before a final decision is taken which may result in the release of

     the vessel M/V AMIS INTEGRITY currently arrested as security for Plaintiff’s maritime lien

     claims, and permit supplemental briefing on the issue prior to issuing any order which may vacate

     the arrest. See, e.g., Interpool, Ltd. v. Char Yigh Marine, S.A., 890 F.2d 1453, 1457 (9th Cir. 1989);

     Twentieth Century Fox Int'l Corp. v. Scriba, 385 Fed. Appx. 651 (9th Cir. 2010); Swaidan Trading

     Co., LLC, v. M/V DONOUSA, in rem, et al., 3:18-cv-0398-HZ. If the Defendants require the

     service of the Vessel in the interim, they are free to post the requested surety bond security so that

     the Vessel can sail to its destination while the Court conducts its factual and legal inquiry as to the

     issues raised in this matter. See Fed. R. Civ. P. Supp. Admiralty R. E(5); see Monjasa A/S v. M/V

     Peristil, 2013 U.S. Dist. LEXIS 82583, *21-22, 2013 AMC 2832, 2013 WL 2932680 (D. Or. June

     12, 2013)(stating that an “in rem proceeding to enforce a maritime lien, the posting of a bond or

     other security transfers the plaintiff’s maritime lien from the arrested property to the substitute

     security.”)

     ///

     ///
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 17 -   PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                         Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
                                                                                           Telephone: 503.222.9981
                                                                                              Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
                                               CONCLUSION

              WHEREFORE, for the reasons more fully stated above, Plaintiff respectfully requests that

     this Court deny Defendant’s Motion to Vacate in its entirety, order expedited discovery, and for

     such other and just relief as Plaintiff may be entitled to.



     Dated this 21st day of October, 2019.                  Respectfully submitted,


                                                    SCHWABE, WILLIAMSON & WYATT, P.C.

                                                    BY:      s/ David R. Boyajian
                                                            David R. Boyajian, OSB #112582
                                                            dboyajian@schwabe.com
                                                            Kent Roberts, OSB #801010
                                                            Email: ckroberts@schwabe.com
                                                            Telephone: 503.222.9981
                                                            Facsimile: 503.796.2900

                                                            Attorneys for Plaintiff, Dry Bulk Singapore
                                                            Pte. Ltd.,


     OF COUNSEL

     CHALOS & CO, P.C.
     Michael G. Chalos, PHV Pending
     55 Hamilton Avenue
     Oyster Bay, NY 11771
     Email: michael.chalos@chaloslaw.com




                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 18 -   PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                          Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
                                                                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
                                         CERTIFICATE OF SERVICE

             I hereby certify that on October 21, 2019, I electronically filed the foregoing with the Clerk
     of the Court using the CM/ECF system, which will send notification of such filing to all associated
     counsel.


                                                    BY:    S/DAVID R. BOYAJIAN
                                                           David R. Boyajian, OSB #112582




                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 19 -   PLAINTIFF’S OPPOSITION TO MOTION TO VACATE                                         Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
                                                                                           Telephone: 503.222.9981
                                                                                              Fax: 503.796.2900
     PDX\124008\183116\DBO\26401433.12
